DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 19, 20, 24, 26, 27, 31, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Published Patent Application No. 2008/0220658 (hereinafter “Caveney”) in view of U.S. Published Patent Application No.  2020/0278502 (hereinafter “Van Baelen”).
Caveney teaches a duplex LC push-pull connection for a fiber optic cable, comprising: a push-pull boot connector (100) extending along a longitudinal direction from a proximal end to a distal end, the push-pull boot connector comprising a connector housing (60) configured to receive the fiber optic cable, the connector housing defining the proximal end of the push-pull boot connector at a first end of the housing and being configured to receive a plurality of ferrules, a second end of the connector housing connected to a first end of a strain relief boot (90, 82), a second end of the strain relief boot defining the distal end of the push- pull connector.
Caveney does not teach a first latching interface disposed on the strain relief boot; and an adapter comprising a channel configured to receive the proximal end of the push-pull boot connector, a second latching interface disposed in the channel of the adapter to engage the push-pull boot connector when the push-pull boot connector moves relative to the adapter in a first direction along the longitudinal direction, the second latching interface of the adapter being configured to engage with the first latching interface of the push-pull boot connector when the proximal end of the push-pull boot connector is received in the channel of the adapter whereby the second latching interface retains the push-pull boot connector in the channel of the adapter when the latch engages the push-pull boot connector; wherein the first latching interface of the push-pull boot connector contacts the second latching interface of the adapter and disengages the second latching interface of the adapter from the push-pull boot connector when the push- pull boot connector, including the first latching interface thereon, moves relative to the adapter in a second direction opposing the first direction, wherein one of the first and second latching interfaces comprises a latch, and wherein the other of the first and second interfaces is configured to receive and engage the latch.  

It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the connection of Caveney with the latching interfaces and adapter of Van Baelen. The motivation would have been to improve the connectability and selective disengagability of the connection.

Claims 23, 30, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Caveney in view of Van Baelen as applied to claims 20, 27, and 34 above, and further in view of U.S. Published Patent Application No.  2011/0274437 (hereinafter “Jones”).
Caveney in view of Van Baelen renders obvious the limitations of the respective base claims. Caveney does not teach that the connector housing comprises a ferrule holder, the push-pull boot connector further comprising a ferrule in the ferrule holder of the connector housing, the ferrule configured for supporting and aligning an optical fiber.
Jones teaches a connector housing (100) comprising a ferrule holder (104), the push-pull boot connector further comprising a ferrule (106) in the ferrule holder of the connector housing, the ferrule configured for supporting and aligning an optical fiber (par. 60;Figs. 3-8). 
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the connector of Caveney with the ferrule holder, ferrule, and optical fiber of Jones. The motivation would have been to utilize the connector in optical communications systems.

Allowable Subject Matter
Claims 21, 22, 25, 28, 29, 32, 35, 36, and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding claims 21, 28, and 35, the prior art of record, taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious that the latch of the adapter is a dual latch comprising a pair of opposing latches, and wherein the push-pull boot connector comprises a pair of latch release ramps, each latch release ramp of the pair of latch release ramps configured to disengage a corresponding latch of the pair of opposing latches from the push-pull boot connector when the push-pull boot connector is pulled out of the adapter in the second direction.  
Regarding claims 22, 29, and 36, the prior art of record, taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious that the connector housing is connected to the strain relief boot by a clip on one of the strain relief boot and the connector housing engaged with a clip mating face on the other of the strain relief boot and the connector housing, whereby the connector housing and the strain relief boot are free to move together along the longitudinal direction.  
Regarding claims 25, 32, and 38, the prior art of record, taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious that the strain relief boot includes one or more mating clips extending in a direction normal to the longitudinal direction, and wherein the housing defines one or more corresponding clip mating faces engageable with the one or more mating clips of the strain relief boot.  




Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY M BLEVINS/Primary Examiner, Art Unit 2883